IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2012-KA-01217-SCT

YARDLEY SHELTON LYONS

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                        06/20/2012
TRIAL JUDGE:                             HON. CHARLES E. WEBSTER
COURT FROM WHICH APPEALED:               TUNICA COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                 OFFICE OF STATE PUBLIC DEFENDER
                                         BY: ERIN ELIZABETH PRIDGEN
                                             GEORGE T. HOLMES
                                         WILBERT LEVON JOHNSON
ATTORNEYS FOR APPELLEE:                  OFFICE OF THE ATTORNEY GENERAL
                                         BY: STEPHANIE BRELAND WOOD
                                             JOHN R. HENRY, JR.
DISTRICT ATTORNEY:                       BRENDA FAY MITCHELL
NATURE OF THE CASE:                      CRIMINAL - FELONY
DISPOSITION:                             AFFIRMED - 11/14/2013
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE DICKINSON, P.J., KITCHENS AND CHANDLER, JJ.

      KITCHENS, JUSTICE, FOR THE COURT:

¶1.   Yardley Shelton Lyons was indicted for one count of carjacking 1 (Count I) and one

count of kidnapping 2 (Count II) in the Circuit Court of Tunica County. The indictment

accused Lyons of perpetrating these acts against persons over the age of sixty-five years,

subjecting him to the elderly sentence enhancement which allowed the court to sentence him


      1
          Miss. Code Ann. § 97-3-117 (Rev. 2006).
      2
          Miss. Code Ann. § 97-3-53 (Supp. 2013).
to twice the maximum statutory sentence for both counts. After finding Lyons guilty on both

counts, the jury also found that he was eligible for the elderly sentence enhancement. The

trial court did not impose the sentence enhancement, and instead sentenced Lyons to fifteen

years for carjacking and twenty-five years for kidnapping, to be served consecutively. The

court later amended Lyons’s sentence on Count II, reducing it from twenty-five years to

fifteen years.

¶2.    Lyons filed a motion for judgment notwithstanding the verdict (JNOV), or, in the

alternative, for a new trial. He argued that the trial court erred in failing to grant a motion for

directed verdict at the close of the State’s case, that the jury verdict was against the

overwhelming weight of the evidence, and that the prosecution had failed to prove its case

beyond a reasonable doubt. This motion was denied.

¶3.    On appeal, the Indigent Appeals Division representing Lyons has filed a brief

pursuant to Lindsay v. State, 939 So. 2d 743 (Miss. 2005), stating that the record has been

scoured and no arguable issues have been found. After reading the entire transcript and

record, we have been unable to discern any issues which would warrant additional briefing

or reversal. Accordingly, we affirm Yardley Shelton Lyons’s convictions and sentences for

carjacking and kidnapping.

                         FACTS AND PROCEDURAL HISTORY

¶4.    The facts are gleaned from the testimony of the ten witnesses presented by the State.

Lyons offered no witnesses and did not testify. On July 1, 2011, Eva Honsa and her husband

Horst, of Savannah, Tennessee, went to Bally’s Casino in Tunica. At the time of trial, Eva

was seventy-nine years old, and Horst was eighty-two. They arrived between 1:30 and 2:00

                                                2
p.m., and parked their tan 2005 Pontiac Bonneville automobile in the casino’s handicapped

parking zone. Eva got out of the driver’s seat and went to the trunk to get Horst’s wheelchair,

which he had required since losing one of his legs. Eva described what happened next:

       . . . I put the wheelchair down, and I was going to the back seat to get my stuff
       out, you know, my purse or whatever, my coupons, whatever it was, and while
       I was bending down, I noticed somebody behind me, and I thought, “Well, it
       must be somebody who knows us, you know, to come – to greet us or what,”
       and then I raised up, and he put his – the person put his arm around my neck
       and pulled me back and said, “Don’t make a sound or I’ll kill you.”

A casino shuttle bus driver saw this happening and pulled the bus behind the Honsas’ vehicle

in an effort to prevent the assailant’s escape. The man quickly got into the car, and was able

to back up, turn around, and escape the parking lot, with Horst Honsa still in the vehicle.

¶5.    Eva never saw her attacker’s face. She described him as a young, tall, slim, black man.

The driver of the bus, Jerry Oden, recognized Eva’s assailant as Yardley Shelton Lyons, a

man to whom she had been introduced earlier in the day. Oden had been introduced to Lyons

that morning by Derico Washington, a valet at the casino. Washington had met Lyons when

Lyons asked to borrow Washington’s cell phone. Lyons would not tell Oden his name at first,

so Oden asked to see his ID. Lyons handed it over, and Oden specifically recalled having

learned that the man’s name was Yardley Lyons. She also remembered talking to him about

his neighborhood in Memphis, with which she was familiar because she also was a Memphis

resident. Around 1:30 p.m. that day, Oden saw Lyons in the parking lot of the casino,

standing near some hedges and acting suspiciously. She drove her bus around to get a better

look, and watched him leave the hedges as the Honsas’ vehicle pulled into the parking lot.

Oden witnessed Eva getting out of the car and digging around in the back seat for something



                                              3
as Lyons approached her. Lyons grabbed the back of Eva’s shoulder and put his hands

around her neck. At this point, Oden drove the bus behind the car to attempt to block it in,

and radioed security for assistance. She helped Eva get out of the way of the car as Lyons

drove away, with Horst in the passenger seat.

¶6.      There was no video footage of the incident. Lane Wester, an employee in the

surveillance department at Bally’s, heard about the incident in the parking lot and trained

some cameras on the area. He was told that the person who had stolen the car was the same

person who had asked to borrow an employee’s cell phone earlier in the day, and was able

to determine, by looking at the surveillance footage of Lyons throughout the day, that the

person who had stolen the car was the person who had used the employee’s cell phone

earlier.

¶7.      Horst Honsa testified that he was half in, half out of the car when a man jumped into

the driver’s seat and drove out of the parking lot. Horst said the man told him he had a gun,

but Horst never saw one. The man held a box cutter about ten to fifteen centimeters from

Horst’s throat; “Frightening close,” Horst testified. After leaving Bally’s, the carjacker drove

to Tunica National Golf Course. Horst testified that he got only a side-profile view of the

driver, and did not identify him at trial. He did testify that the driver had a wart on his right

cheek.

¶8.      Jimmy Gipson, an employee at Tunica National, testified that he was at the front

entrance of the clubhouse when a gold Bonneville pulled into the lot at high speed. Gipson

identified a young black man driving, and an old white man, missing a leg, in the passenger

seat. Thinking the driver was just dropping the passenger off, Gipson asked whether he could


                                               4
assist in getting the passenger out of the car. Horst refused to get out for some time, while

the driver aggressively told Gipson to remove Horst from the vehicle. Gipson was finally

able to get Horst out of the car, and the driver left.

¶9.    Detective Rico Harris of the Tunica County Sheriff’s Office was the investigator

assigned to the case. He testified that a description of the vehicle had been radioed to local

police, and the Walls Police Department made contact with the vehicle after Horst was

dropped off at Tunica National. There was a pursuit, and the driver of the vehicle fled to

nearby Memphis, Tennessee. The driver of the car escaped on foot after stopping in Memphis

and managed to elude the police. Harris developed Lyons as a suspect after talking with

Derico Washington, who explained about his meeting with Lyons earlier in the day.

Washington was shown a photo lineup, and he identified Lyons as the man who had asked

to borrow his cell phone earlier in the day. Harris also interviewed Jimmy Gipson, the Tunica

National employee. Harris showed Gipson a photo lineup, and Gipson identified Lyons as

the man driving the Bonneville who had dropped off Horst Honsa at the golf course. Chief

Boisseau of the Walls Police Department also identified Lyons as the man who drove the

Honsas’ car to Memphis during the police pursuit. Harris did not interview the only other

witness to the incident, Jerry Oden. Fingerprints were taken from the Honsas’ vehicle when

it was recovered in Memphis, but none of the fingerprints matched those of Lyons. Lyons

had used a player’s card at the casino, which provided an address. He was arrested and

charged with carjacking and kidnapping.

¶10.   The State adduced the testimony of ten witnesses: Eva and Horst Honsa, Jimmy

Gipson, Derico Washington, Jerry Oden, Lane Wester, and Rico Harris. Oden, the bus driver,


                                               5
identified Lyons as the man she had met earlier in the day and the man who had attacked Eva

Honsa and had stolen her car. Jimmy Gipson identified Lyons as the man driving the gold

Bonneville that had pulled up to Tunica National and dropped off Horst Honsa. Rico Harris

testified on cross-examination and without objection that a police officer involved in the

pursuit of the Bonneville to Memphis identified Lyons as the man driving the car during the

chase. All of the witnesses were thoroughly cross-examined by defense counsel.

¶11.   Once he was convicted, the trial court held a bifurcated sentencing hearing, in which

the jury determined that, based on the ages and appearances of Horst and Eva Honsa, Lyons

was subject to the elderly enhancement of his sentence pursuant to Mississippi Code Section

99-19-351 (Rev. 2007). This made Lyons eligible to receive twice the maximum sentence

for both carjacking and kidnapping. The trial judge instead sentenced him to fifteen years for

carjacking and fifteen years for kidnapping, to be served consecutively. Lyons filed a motion

for JNOV or a new trial, which was denied. He appealed.

                                         ANALYSIS

¶12.   Counsel for Lyons has filed a brief pursuant to Lindsay, 939 So. 2d at 743, stating

that, after a thorough and diligent search of the record, there are no arguable issues to appeal.

Counsel has complied with the mandates of Lindsay, stating that she has scoured the record

and reviewed

       (a) the reason for the arrest and circumstances of Yardley Shelton Lyons; (b)
       any possible violation of Mr. Lyons’s right to counsel; (c) the entire trial
       transcript; (d) all rulings of the trial court; (e) possible prosecutorial
       misconduct; (f) all jury instructions; (g) all exhibits, whether admitted into
       evidence or not; (h) possible misrepresentation of the law in sentencing; (i) the
       indictment and all pleadings in the record; (j) any possible ineffective
       assistance of counsel issues; and any other possible reviewable issues.

                                               6
See Lindsay, 939 So. 2d at 748.

¶13.   Counsel sent a copy of her brief to Lyons, and informed him that he had a right to file

a pro se brief. See id. Lyons has not filed one. Pursuant to Lindsay, it is our duty to conduct

an independent review of the record and determine whether there is any arguable issue on

appeal, and, if so, to require supplemental briefing on that issue. Id. After reading the entire

transcript and record, we find that there are no viable issues to review or argue on appeal.

                                       CONCLUSION

¶14.   Appellate counsel for Lyons has complied with the procedural mandates outlined in

Lindsay, 939 So. 2d at 743. After an independent and thorough review of the record, we find

that there are no reversible issues on appeal, and that Lyons’s convictions and sentences for

carjacking and kidnapping should be, and hereby are, affirmed.

¶15. COUNT I : CONVICTION OF CARJACKING AND SENTENCE OF FIFTEEN
(15) YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS, WITH CONDITIONS, AFFIRMED. COUNT II: CONVICTION
OF KIDNAPPING AND SENTENCE OF FIFTEEN (15) YEARS IN THE CUSTODY
OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS, AFFIRMED.
SENTENCE IN COUNT I SHALL RUN CONSECUTIVELY TO ANY AND ALL
SENTENCES PREVIOUSLY IMPOSED. SENTENCE IN COUNT II SHALL RUN
CONSECUTIVELY TO ANY AND ALL SENTENCES PREVIOUSLY IMPOSED AS
WELL AS CONSECUTIVELY TO AND SHALL COMMENCE AT THE
TERMINATION OF THE SENTENCE IMPOSED UNDER COUNT I OF CAUSE
NO. 2012-0024, WITH CONDITIONS.

     WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., LAMAR, CHANDLER,
PIERCE, KING AND COLEMAN, JJ., CONCUR.




                                               7